Citation Nr: 0026759	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-33 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cavernous 
hemangioma.

2.  Entitlement to service connection for varicose veins. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for asthma, bronchitis and chronic obstructive 
pulmonary disease (pulmonary disorder).

4.  Entitlement to a disability evaluation in excess of 30 
percent for atherosclerotic heart disease manifested by one 
vessel coronary artery disease, stable angina, hypertension 
and mitral valve prolapse (heart disease), effective November 
24, 1994; entitlement to an evaluation in excess of 60 
percent for heart disease effective January 12, 1998.

5.  Entitlement to a disability evaluation in excess of 30 
percent for depression, effective November 24, 1994; 
entitlement to an evaluation in excess of 10 percent for 
depression effective August 13, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied the benefits sought.  During the 
pendency of this claim the veteran relocated, and his appeal 
has continued from the RO in Denver, Colorado.  The veteran 
had active service from May 1987 to November 1994.

The veteran's claim for service connection for cavernous 
hemangioma is discussed in the REMAND following the ORDER 
below.







FINDINGS OF FACT

1.  The veteran was diagnosed with cavernous hemangioma and 
varicose veins after his separation from active service. 

2.  A VA examiner has provided a nexus between the veteran's 
cavernous hemangioma and headaches the veteran now recounts 
existed in service.

3.  The veteran's pulmonary disorder is manifested by 
occasional rhonchi, wheezes and coarse rales, but not a 
persistent cough.

4.  The veteran's most recent pulmonary function test showed 
an FVC of 82 percent of that predicted, and an FEV1 of 72 
percent of that predicted.  The FEV1/FVC ratio was 71 percent 
of that predicted, and his DLCO was 79 percent of that 
predicted.  These results reflect the most severe pulmonary 
manifestations during the pendency of this claim.

5.  The veteran's atherosclerotic heart disease is manifested 
by angina on moderate exertion.

6.  The veteran's depression is manifested by anger and 
irritability, and the symptomatology has continued at 
essentially the same level since 1994.

7.  The veteran is employed full time and has been able to 
maintain a marriage.

8.  The veteran's depression is not manifested by a flattened 
affect, or circumstantial, or stereotypical speech.






CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for cavernous 
hemangioma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for a pulmonary disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.31, 4.97, Diagnostic Code 6604 (1999), Diagnostic Code 
6603 (1996).

4.  The criteria for an initial 100 percent for 
atherosclerotic heart disease effective November 24, 1994 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.31, 4.104, Diagnostic Code 7005.

5.  The criteria for an initial evaluation in excess of 30 
percent for depression effective November 24, 1994 have not 
been met, but continuance at the 30 percent evaluation to the 
present is warranted under applicable criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9434 (1999), Diagnostic Code 9405 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  For the following reasons, 
the Board finds the veteran's claims for service connection 
are well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented claims that are plausible.  However, for the 
following reasons, the Board finds that further information 
is required before an informed decision can be made on the 
veteran's claim for cavernous hemangioma.  It is further the 
decision of the Board that the preponderance of the evidence 
is against the veteran's claim for service connection for 
varicose veins.  

The veteran asserts that he has varicose veins and a 
cavernous hemangioma that originated during service.  The 
claims file contains numerous service medical records, 
particularly those showing treatment for his service 
connected disabilities.  The RO held in an October 1997 
formal finding that some service department treatment 
records, dated from 1995 to 1997, after the veteran's 
separation from service, could not be found.  These records 
are not dispositive of the veteran's claim, as post-service 
VA treatment records certainly confirm the presence of the 
claimed disabilities.

A July 1993 service medical record noted that the veteran had 
left leg pain for the previous two and a half weeks.  There 
was no edema, discoloration or deformity.  The veteran was 
diagnosed with a stress fracture, and X-rays were ordered.  A 
November 1993 40+ examination report noted that the veteran 
had normal lower extremities, other than residuals from a 
1968 fall on the left knee.  His vascular system was likewise 
noted to be normal.  

As a result of other claims for service connection, the 
veteran was provided a VA examination in January 1995.  The 
examination was a general medical examination.  The examiner 
noted that the veteran's neck showed no masses or adenopathy, 
and extremities showed no edema.  No reference to headaches 
is contained in the report.  An extensive list of 
disabilities was listed, but not cavernous hemangioma or 
varicose veins.  A January 1995 VA eye examination contained 
no reference to headache complaints.

The veteran was afforded another VA examination in July 1995.  
The examiner noted varicose veins.  No neurological problems 
were elicited.  However, a December 1995 VA treatment record 
noted that the veteran had complaints of tunnel vision and 
other visual disturbances.  The veteran informed the VA 
clinician that these things began the previous August.  
Occipital and temporal cavernous hemangioma was assessed.  

The veteran was provided another VA examination in March 
1996.  The veteran informed the examiner that he had suffered 
from headaches for the previous two to three years, 
particularly with tension or fatigue.  The veteran also 
stated that he did not seek treatment for these headaches.  
There was reference to an MRI, which apparently revealed the 
presence of a right cavernous occipital hemangioma.  The 
examiner stated that it was his opinion that the veteran's 
reported headaches could have been due to the cavernous 
hemangioma.  He stated that this was not the result of either 
atherosclerotic heart disease or hypertension.

In light of the above, the Board finds that the March 1996 
opinion makes the veteran's claim for service connection for 
cavernous hemangioma plausible.  While the veteran denied 
treatment for headaches during service, it is plausible that 
he had headaches at some point during service.  This makes 
the claim well grounded.  However, the examiner did not find 
a conclusive relationship between any in-service headaches 
and a current diagnosis of cavernous hemangioma.  As such, 
the Board finds that further information is required before 
an informed decision can be made.

It is also the decision of the Board that the preponderance 
of the evidence is against his claim for varicose veins.  
While this disability was noted in July 1995, within one year 
following the veteran's separation from service, varicose 
veins do not fall within the definition of cardiovascular 
disease, as contemplated in 38 C.F.R. § 3.309(a).  As such, 
this disability cannot be presumed the result of service.  

Moreover, varicose veins are not mentioned in service medical 
records; the November 1993 40+ examination report noted that 
the veteran had normal lower extremities, other than 
residuals from a 1968 fall on the left knee, and his vascular 
system was likewise noted to be normal.  Most compelling is 
the first VA examination report dated in January 1995.  While 
the examiner's focus was not directed to varicose veins, it 
is relevant that no comment as to this disorder was made in 
the report.  From the evidence of record, this disability was 
first shown in July 1995, following the veteran's separation 
from service.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for varicose veins, as the manifest weight of the 
evidence shows that this disability began after the veteran 
separated from service.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).  

II.  Evaluations

The veteran's claims for higher initial evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board likewise finds that 
challenges to initial evaluations are likewise well grounded, 
and that the VA has fulfilled its duty to assist the veteran.

The Court has distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  The Board has characterized the issues 
accordingly.

During the course of this claim, the RO modified the 
schedular criteria used to evaluate pulmonary, cardiac and 
psychiatric disorders.  Under Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), when a law changes during the pendency 
of a claim, the law most favorable to the veteran is to be 
applied.

A.  Pulmonary Disease

The veteran was separated from service as a result of 
pulmonary disease, as well as other disorders.  As a result 
of his claim for service connection, the veteran was provided 
a VA general medical examination in January 1995.  The 
veteran related dyspnea on exertion and wheezing 
intermittently since 1989, as well as current episodes of 
bronchitis.  Objectively, the examiner stated that the 
veteran's lungs were clear, with no wheezes or rales.  A 
chest X-ray was negative.  Referencing service medical 
records, including a pulmonary function test dated in 
September 1992, the RO granted service connection for a 
pulmonary disorder (characterized by asthma, bronchitis and 
chronic obstructive pulmonary disease), and assigned a 10 
percent disability evaluation effective November 24, 1994, 
the day following the veteran's separation from active 
service.

The veteran informed the RO hearing officer in June 1995 that 
he had difficulty breathing in cold weather and in dust.  He 
also stated that he used inhalers with some degree of 
success.  Wheezing was also related.

In July 1995, the VA provided the veteran a pulmonary 
function test.  He was noted to be 71 inches tall, and he 
weighed 185 pounds.  His FVC was 114 percent of that 
predicted, and his FEV1 was 93 percent of that predicted.  
His FEV1/FVC ratio was 67 percent of that predicted.  These 
ratios were obtained after the use of a bronchial inhaler.  
He informed an examiner that his asthma began in 1988 or 
1989.  The examiner noted that the veteran cleared his throat 
frequently but there was no real persistent cough until 
asked.  Rhonchi and wheezes were noted at times, as were 
coarse rales.

The veteran was provided another pulmonary function test in 
August 1997.  The veteran reported dyspnea after any 
exertion, a nonproductive cough and a frequent wheezes.  His 
FVC was 100 percent of that predicted, and his FEV1 was 75 
percent of that predicted.  His FEV1/FVC ratio was 76 percent 
of that predicted.  These results were obtained prior to the 
use of a bronchial inhaler.  

The veteran was provided his most recent pulmonary function 
test in July 1998.  His FVC was 82 percent of that predicted, 
and his FEV1 was 72 percent of that predicted.  His FEV1/FVC 
ratio was 71 percent of that predicted, and his DLCO was 79 
percent of that predicted.  These results were obtained after 
the use of a bronchial inhaler.  

Prior to September 5, 1996, a 10 percent evaluation was 
warranted for chronic bronchitis that was moderate in degree, 
as shown by considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent evaluation was warranted for moderately severe 
symptoms, as shown by persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exertion, rales throughout the chest, and 
beginning chronic airway obstruction.  More severe 
symptomatology would warrant higher evaluations.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  

A 10 percent evaluation was warranted for bronchial asthma 
that was mild in degree, as shown by paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and 
dyspnea), occurring several times a year with no clinical 
findings between attacks.  A 30 percent evaluation was 
warranted for bronchial asthma that was moderate in degree, 
as shown by asthmatic attacks that occurred rather frequently 
(separated by only 10 to 14 day intervals) with moderate 
dyspnea on exertion.  More severe symptomatology would 
warrant higher evaluations. 38 C.F.R. § 4.97, Diagnostic Code 
6602.  A 10 percent evaluation was warranted for pulmonary 
emphysema that was mild in degree, with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on exertion.  A 30 percent evaluation was 
warranted with moderate manifestations, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; pulmonary function tests 
consistent with findings of moderate emphysema.  38 C.F.R. 
§ 4.97, Diagnostic Code 6603.

Effective September 5, 1996, the criteria used to evaluate 
chronic bronchitis, bronchial asthma, pulmonary emphysema, 
and chronic obstructive pulmonary disease essentially mirror 
each other.  A 10 percent evaluation is warranted under each 
respective diagnostic code when the FEV1 is 71 to 80 percent 
of that predicted, or; FEV1/FVC is 71 to 80 percent of that 
predicted, or; DLCO (SB) is 66 to 80 percent of that 
predicted.  A 30 percent evaluation is now warranted under 
each diagnostic code when the FEV1 is 56 to 70 percent of 
that predicted, or; FEV1/FVC is 56 to 70 percent, or; DLCO 
(SB) is 56 to 65 percent of that predicted.  More severe 
symptomatology would warrant higher evaluations; in addition, 
the criteria for evaluations in excess of 30 percent are 
differentiated between the diagnostic codes based upon the 
types of treatment prescribed.  

Initially, the veteran's various pulmonary disorders were not 
rated separately under alternative diagnostic codes.  Doing 
so would constitute pyramiding, which is prohibited.  
38 C.F.R. §§ 4.14, 4.96.  In addition, while the veteran's 
pulmonary function tests have varied somewhat over the course 
of this claim, looking at the results in the context of the 
rating criteria, the Board finds that the veteran's pulmonary 
symptomatology has remained substantially static during the 
course of this claim.

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial evaluation in excess of 
the currently assigned 10 percent evaluation.  At no time 
during the pendency of this claim have any pulmonary function 
test results shown the criteria for a 30 percent evaluation 
under the revised schedular criteria.  As noted above, while 
these test results have varied somewhat, the most recent test 
results, dated in July 1998, which show the most severe 
symptomatology, fall within the range for a 10 percent 
evaluation under the revised criteria.

In a similar manner, the veteran's reported symptoms fall 
within the criteria for a 10 percent evaluation under the 
former rating criteria.  A persistent cough was not present 
at the time of the July 1995 examination, unless prompted, 
and the examiner stated that while a wheeze was present, it 
was only noted at times.  While the veteran also reported 
dyspnea on exertion in August 1997, the examiner did not 
necessarily relate this to the veteran's pulmonary disorder, 
as compared to his cardiovascular problems.  As noted below, 
the veteran's dyspnea is also a component in the grant of a 
100 percent evaluation for atherosclerotic heart disease.  

In light of the above, the Board finds that the preponderance 
of the evidence is against an initial disability evaluation 
in excess of 10 percent for the veteran's pulmonary disorder 
under either the former or amended schedular criteria.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 .  

B.  Heart Disease

The veteran was separated from service as a result of his 
heart disease, among other disorders.  In September 1994 
correspondence, the veteran's private physician, Linda 
Backup, M.D., informed the RO that the veteran's New York 
functional class was somewhere between two and three, as he 
was having chest discomfort three or four times per day with 
physical activity.  She stated that the veteran should not 
perform more than light manual labor.

At the time of his January 1995 VA examination, the veteran 
related that he could walk about three-fourths of a block or 
two flights of stairs before the onset of chest pain and 
dyspnea.  Symptoms were also reported to be more severe with 
stress.  While denying the use of tobacco, a positive family 
history of heart disease was reported.  Objectively, the 
examiner stated that the veteran's vital signs were normal; 
blood pressure was 130/90, and pulse was regular.  The 
veteran's heart did not have a murmur or gallop, and it had a 
regular rhythm.  There was no edema.  As noted above, the 
chest X-ray was negative.  The examiner stated that the 
veteran's heart disease was equivalent to the New York Heart 
Association functional class III.  Substantially similar 
physical findings were present in a July 1995 VA examination.  
The examiner at this latter examination, however, did comment 
that the veteran was able to walk to the front lobby from the 
examining room, a distance of about 100 yards.

The veteran informed a VA clinician in October 1996 that his 
cardiac symptomatology had remained stable.  He stated that 
angina symptoms included chest pain with shortness of breath 
and numbness of the arm, which occurred with exertion or 
emotional stress, and occasionally at rest.  He also related 
that he used three nitroglycerin tablets over the previous 
week.

The veteran related his cardiac problems to the RO hearing 
officer in June 1995.

The veteran informed a psychiatric examiner in July 1997 that 
he worked full time as a meat inspector, and that he also 
worked on the weekends at a lodge and restaurant.  He 
reported to a VA psychiatrist in June 1998 that he worked 
very hard, which caused him distress.

The veteran was provided another VA examination in August 
1997.  He informed the examiner that while chest pain would 
begin with overexertion, he would also sometimes get pain 
while simply working in an office.  Nitroglycerin would 
relieve the pain.  The veteran weighed 197 pounds, and blood 
pressure was 110/60 when sitting, 110/80 while standing, and 
110/70 while lying down.  The heart had a regular rate and 
rhythm, with no rubs or gallops.  A murmur was not heard, and 
lungs had decreased breath sounds, but no wheezing or rales.  
There was no edema.  An EKG showed a normal sinus rhythm.

In a November 1998 addendum, the clinical director of 
compensation and pension examinations noted that the 
veteran's cardiac workload was between three and five METS.  
He also indicated that another portion of the cardiac work-up 
could not be performed as a result of the veteran's service 
connected pulmonary disorder.

Prior to December 11, 1997, atherosclerotic heart disease 
following a typical coronary occlusion or thrombosis, or with 
a history of a substantiated angina attack, with ordinary 
manual labor feasible, warranted a 30 percent evaluation.  A 
60 percent evaluation was warranted following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of substantiated repeated anginal attacks, with more 
than light manual labor not feasible.  A 100 percent 
evaluation was warranted six months following an acute 
illness, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

Substantive changes to the rating criteria that evaluate 
atherosclerotic heart disease were made effective December 
11, 1997.  38 C.F.R. § 4.104, Diagnostic Code 7005.  For the 
reasons that follow, the Board need not discuss the amended 
criteria in any detail.

The January 1995 rating decision granted service connection 
for atherosclerotic heart disease, and assigned a 30 percent 
evaluation.  A January 1999 rating decision raised the 
veteran's evaluation to 60 percent, applying the amended 
regulations.  Initially, it appears that the veteran's 
cardiac symptomatology has remained substantially static 
during the pendency of this claim, and a staged rating, as 
contemplated in Fenderson, is not warranted.

In light of the above, the Board finds that the veteran's 
cardiac symptomatology most nearly approximates a 100 percent 
schedular evaluation under the former criteria.  The veteran 
has reported angina attacks and dyspnea with overexertion, 
and that these attacks would even occur during nonexertional 
situations, such as working at a desk.  Neither treatment 
providers nor examiners have questioned the veteran's 
veracity in his reported symptoms, and they have had the 
opportunity to physically examine the veteran and review his 
medical history.  The Board likewise does not question 
reported symptoms.  While not all of the criteria have been 
shown, such as congestive heart failure, the former criteria 
were drafted as disjunctive, not conjunctive criteria.  

In granting the 100 percent schedular evaluation, the Board 
has not evaluated the veteran under the amended regulations 
that evaluate atherosclerotic heart disease.  However, as a 
full grant of the benefit sought has been awarded, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


C.  Depression

The January 1995 rating decision on appeal granted a 10 
percent evaluation for depression, based in large part on 
service medical records and a December 1995 VA general 
medical examination report that noted that the veteran 
continued with psychotropic medication.  

The veteran informed the RO hearing officer in June 1995 that 
with his medication he was able to sleep five hours per 
night, but that he did not sleep well.  He also stated that 
he had difficulties getting along with others, and that he 
did not have close friends.  He related that he was 
unemployed and looking for gainful employment.

The veteran was provided a VA psychiatric examination in 
August 1995.  The veteran informed the examiner that his 
psychiatric problems began because of his medical problems 
and his resulting discharge from active service.  The 
veteran's psychiatric complaints included anger and 
frustration, particularly as to financial problems, but he 
denied mood congruent delusions or hallucinations.  He 
further denied suicidal or homicidal ideation.  Apathy and 
insomnia were also related.
The examiner stated that the veteran appeared depressed, but 
was well-dressed and well-nourished.  Speech was 
characterized as spontaneous and goal-oriented, and there was 
no evidence of gross latency, mutism or blocking.  There was 
no psychomotor agitation, and insight and judgment appeared 
intact.  The veteran was described as having an average level 
of intelligence.  A Global Assessment of Functioning (GAF) 
score of 50 to 60 was related.

The veteran sought VA psychiatric treatment in July 1997 as a 
result of stress.  He was working full time as a meat 
inspector, and worked part-time on weekends.  His stress was 
related to unexpected financial obligations.  Sleep problems 
were related, partially as a result of his job assignments.  
The veteran denied psychotic symptoms, and he could spell 
"world" backwards and forwards, which seemed to indicate 
adequate concentration.  He also had appropriate insight and 
judgment.  An August 1997 VA psychiatric examination showed 
substantially the same psychiatric manifestations.  The 
examiner commented that the veteran's depression was shown 
mostly through his irritability with other people.  

The veteran's most recent VA psychiatric examination was 
performed in December 1997.  The veteran was still employed 
as a meat inspector.  The examiner stated that the veteran 
was casually but neatly dressed, and displayed no unusual 
mannerisms.  The veteran was not evasive, and there was no 
evidence of loose associations, pressured speech or flight of 
ideas.  There was no evidence of bizarre or unusual thinking, 
nor hallucinations or delusions.  However, the veteran 
reported increased problems with his temper.  A GAF score of 
60 was related.

In June 1998, the veteran again sought VA psychiatric care.  
His wife complained about the veteran's work habits, and the 
veteran had complaints about his psychotropic medication.  A 
dose reduction was planned.

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, including depression, the effect of the 
disorder on the veteran's ability to interact on both a 
social and industrial level, as confirmed by the current 
clinical findings, was considered.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9405, Note (1) (1996).  The veteran's depression is 
currently evaluated as 10 percent disabling, and during the 
pendency of this claim, it has been evaluated as 30 percent 
disabling.  The prior Schedule for Rating Disabilities 
envisioned that a 10 percent evaluation for depression was 
warranted when there was less than the criteria for a 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

Further, the prior Schedule for Rating Disabilities 
envisioned that a 30 percent evaluation for depression was 
warranted when definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people was demonstrated.  The psychoneurotic symptoms 
must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  As utilized here, the term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994). See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

Further, a 50 percent evaluation for depression was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was considerably 
impaired, and the psychoneurotic symptoms resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  More severe symptoms would have warranted a 
higher evaluation.

Under the revised schedular criteria effective November 7, 
1996, a 10 percent evaluation is warranted when occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication is present.  A 30 percent 
schedular evaluation for mental disorders, including 
depression, envisions occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  More 
severe symptoms warrant a higher evaluation.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  The revised schedular 
criteria incorporate the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

As noted above, the January 1995 rating decision on appeal 
granted a 10 percent evaluation effective November 24, 1994.  
An October 1995 hearing officer's decision found that the 
veteran's depression was 30 percent disabling, effective 
November 24, 1994.  However, a January 1999 rating decision 
reduced the evaluation assigned to 10 percent, effective 
August 13, 1997, the date of a VA examination.  In doing so, 
the RO implicitly found that the veteran had an open claim, 
not yet final because it had been perfected for appeal, and 
that a staged rating was available.  Thus, the due process 
requirements of 38 C.F.R. § 3.105(e) need not be applied.  
The Board finds that this is a reasonable interpretation.

In light of the above, the Board finds that the veteran's 
level of disability attributable to his depression has 
remained substantially static during the course of this 
claim, and that a staged rating here is not warranted.  In 
this respect, the veteran's symptoms attributable to his 
depression have consistently included problems with temper 
and irritability with others.  This is reflective of a 
distinct and unambiguous level of industrial impairment, 
comporting with a 30 percent evaluation under the previous 
rating criteria.  However, except for a brief period shortly 
after his separation from active service, including the time 
of the June 1995 RO hearing, the veteran has been gainfully 
employed.  Indeed, the most recent evidence that not only is 
the veteran gainfully employed, he works both overtime and a 
part-time job on the weekends.  The veteran has also been 
able to maintain a successful marriage during the pendency of 
this claim.  This weighs against a finding that the veteran's 
depression was considerably impairing, thereby warranting a 
50 percent evaluation under the previous criteria.

Likewise, the veteran has never displayed any of the criteria 
that are now required for a 50 percent evaluation under the 
revised criteria.  He has never shown a flattened affect, or 
circumstantial, or stereotypical speech.  His judgment and 
abstract thinking have consistently been normal during this 
claim.  The only real symptoms from his depression are anger 
and irritability.  As noted above, this is contemplated by a 
30 percent evaluation.  In light of the above, the Board must 
find that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for the veteran's 
depression, but also finds that the 30 percent evaluation 
should continue to the present.  We find no reasonable basis 
for the reduction in the rating to 10 percent effective 
August 13, 1997.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.

D.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his pulmonary 
disorder, atherosclerotic heart disease or depression, 
standing alone, have resulted in marked interference with his 
employment (beyond that contemplated in the rating schedule) 
or necessitated frequent periods of hospitalization.  Indeed, 
the veteran has consistently reported that one major problem 
in his life is too much work, and the above decision does 
grant a 100 percent schedular evaluation for atherosclerotic 
heart disease.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The veteran's claim for service connection for cavernous 
hemangioma is well grounded, and to this extent only, the 
appeal is granted.

Service connection for varicose veins is denied.

An initial evaluation in excess of 10 percent for a pulmonary 
disorder is denied.

Subject to the laws governing monetary payments, an initial 
100 percent evaluation is granted for atherosclerotic heart 
disease effective November 24, 1994.

Subject to the laws governing monetary payments, the initial 
30 percent evaluation assigned for depression effective 
November 24, 1994 was proper and continuance of such 
evaluation is granted.


REMAND

As noted above, the veteran's claim for cavernous hemangioma 
is plausible, but it is by no means clear whether such began 
during service.  In light of the above, this claim is 
REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate medical 
specialist to determine the nature, 
extent and date of onset of the veteran's 
cavernous hemangioma. All indicated 
studies should be performed and all 
findings must be set forth in detail.  
The claims file must be made available to 
the examiner.  The examiner must review 
the claims file.  After reviewing all 
pertinent medical records, the examiner 
is specifically requested to offer an 
opinion with respect to when the likely 
onset of the veteran's cavernous 
hemangioma was.  A complete rationale for 
all opinions expressed should be 
provided.

2.  Thereafter, in light of the 
additional evidence, the RO should 
readjudicate the issue of entitlement to 
service connection for a cavernous 
hemangioma.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

